Citation Nr: 1750284	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-45 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Janet Kellogg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to October 1970.  He died in February 2012.  The Appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO denied the Veteran's claims for an increased rating for his lumbar spine disability and for TDIU in the April 2010 rating decision.  The Veteran submitted a disagreement in May 2010 with the denial of his increased rating claim.  He did not indicate a disagreement with the RO denial of entitlement to TDIU.  

The Veteran raised the issue of entitlement to a TDIU in November 2010 asserting that his service-connected back disability at least in part prevented him from securing or following any substantially gainful occupation.  The Board has jurisdiction to consider the Veteran's entitlement to TDIU when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOPGCPREC 6-96 (Aug. 16, 1996). 

The appellant has been substituted as the appellant in the Veteran's appeals.

In September 2015, the Board remanded the issues on appeal for further development.  There has been no contention with regard to the adequacy of the AOJ's compliance with the remand instructions.

The Appellant presented testimony before the undersigned at the RO in December 2016.  At the hearing the Appellant submitted a copy of the Veteran's death certificate, and waived Agency of Original Jurisdiction (AOJ) consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2016).



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected DJD of the lumbar spine has been manifested by limitation of forward flexion during flare-ups equivalent to 30 degrees or less without ankylosis; with incapacitating episodes; or neurologic impairment.

2.  Prior to the Veteran's death, his service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, for service-connected DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings to account for changes in the disability during the course of an appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017).

Although pain may cause a functional loss only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where, as in this case, the claimant already has a compensable level of limitation of motion.  at 361.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

Although pain may cause a functional loss only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's post-service treatment records reflect his reports of back pain.  However there are no specific allegations of limitation of motion or other indications of limitation as a result of the pain. 

Prior to the Veteran's death, he underwent VA examinations to evaluate the back disability in January 2010 and May 2011.  During the January 2010 VA examination, the Veteran reported constant pain with increase during prolonged sitting, standing or walking.  He denied radiation of pain and denied any loss of bladder or bowel function.  He stated that he was not able to "bend to put on shoes or socks," and that he needed assistance from his spouse.  The examiner reported weekly flare-ups, but did not report the additional limitation of motion during these episodes.

Upon physical examination, the examiner noted an antalgic gait.  The Veteran's forward flexion was to 70 degrees with pain at 70 degrees, extension 0 to 10 degrees with pain, lateral flexion 0 to 20 degrees, bilateral rotation 0 to 30 degrees with pain on motion.  The examiner noted no additional limitations with repetitive motion testing.  The examiner also noted no ankylosis.  Finally, the examiner noted that the Veteran's back disability resulted in pain with decreased mobility and strength. 

During the May 2011 VA examination, the Veteran reported that he was unemployed and had medically retired from his prior job in 2001 because of COPD.  He said that his back pain was constant and aggravated by daily movement.  He reported no radiation of pain and ranked it as a 3-10/10.  He could not walk long distances but this was a result of breathing issues.  He helped with dishes and cooking but nothing that required too much exertion again due to his breathing problems.  The examiner did not record whether there were flare-ups

The examiner noted that the Veteran was able to ambulate for only short distances on level ground and that he also used a cane.  He rode a scooter because of COPD.  The examiner noted good spinal curves and a slight antalgic gait.  His flexion was 0 to 50, extension was 0 to 50, and right side bending was 0 -20; but no repetitive movements because of his COPD.  He had no left side bending due to pain in his ribs.  Right and left rotation were 0 to 70, but again no repetitive testing or movement was conducted due to the Veteran's COPD.  The Veteran voiced some pain and exhibited evidence of fatigue and lack of endurance all secondary to COPD.  Clinical testing revealed minimal disc degeneration at L4-L5 and L5-SI, but otherwise an unremarkable lumbar sacral spine. 

The examiner opined that the Veteran's lumbar spine disability would result in pain and decreased mobility as well as limited ability to lift objects.  However, the Veteran could perform a job with some physical limitations: no lifting over 25 lbs., no repetitive lifting from 15-25 lbs. no more than six times per hour.  No climbing ladders, operating forklifts or machinery.  No repetitive back bending task, no more than six times per hour.  No prolonged standing or walking, no more than 15 minutes total of combined standing or walking per hour.  No prolonged keyboard work, no more than 30 minutes per hour. 

Throughout the appeal, the Veteran submitted statements indicating that he suffered from back pain that limited his physical abilities.  In December 2016, the Appellant testified that her husband could not work or lift anything as a result of his service connected back and eye disabilities as well as his non-service connected COPD.  The Appellant testified that the Veteran had trouble getting in and out of chairs and that she feared he would fall, especially when he showered, as he could hardly walk.  

At no point during the appeal period was the Veteran's lumbar spine characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.  The 2010 examiner did record; however, the Veteran's complaint of an inability to bend; this was presumably during flare-ups.  The Board is required to make a finding as to the additional limitation during flare-ups, because such functional limitation provides a basis for a higher rating based on limitation of motion.  Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  In this case the Veteran's credible report, serves to show limitation of motion that would equate to less than 30 degrees of forward flexion.  Accordingly, the criteria for a 40 percent rating are met.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where, as in this case, the veteran has been awarded the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has considered whether the Veteran's service-connected DJD of the lumbar spine has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  However, there have been no reports of physician prescribed bedrest.   VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board notes spinal arthritis was found on X-ray; however, X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has already been assigned a 20 percent rating for his service-connected DJD of the lumbar spine to compensate him for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45 (f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he had radiculopathy, bladder impairment or bowel impairment as a result of his service-connected DJD of the lumbar spine.  These symptoms were denied at the examinations.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected DJD of the lumbar spine resulted in neurological impairment.

The Board has found that the disability warranted the 40 percent rating during the entire appeal period; but has not set a specific effective date, so as not to prejudice the appellant's right to have the effective date adjudicated initially by the AOJ when it implements the Board's decision.

III.  TDIU

The Appellant contends that prior to the Veteran's death; his service-connected lumbar spine disability and his right eye disability along with his non-service connected COPD prevented the Veteran from obtaining and maintaining substantially gainful employment. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration is given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. at 383; accord Hatlestad, 5 Vet. App. at 529. 

The Veteran was service-connected for blindness, right eye with no light perception, evaluated as 30 percent disabling; duodenal ulcers, rated as 20 percent disabling; and DJD of the lumbar spine, rated as 40 percent disabling.  With rounding these ratings would combine for a 70 percent rating.  38 C.F.R. § 38 C.F.R. § 4.25 (2017).  Thus, his service-connected disabilities met the percentage criteria for TDIU.

In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940), received in November 2010, the Veteran reported that he became too disabled to work in December 2002.  He further indicated that he last worked in a warehouse from March to December 2002.  The Veteran reported that he had not sought employment since 2002.  He denied having any education or training beyond high school.

Prior to the Veteran's death, he underwent several VA examinations in regards to his now service connected conditions.  In March 1999, he underwent a VA examination for stomach, duodenum and peritoneal adhesions.  During the examination, the examiner noted that the Veteran reported reflux and burning in his throat as well as some weight loss.  The examiner found a small sliding type hiatal hernia, but no reflux.  The esophagus, stomach and duodenal bulb, and small bowel were all normal without evidence of ulceration, stricture, or filling defect. 

In April 2004, the Veteran again underwent a stomach, duodenum and peritoneal adhesions VA examination.  The Veteran reported nausea without vomiting and pain at times without any radiation and no organomegaly.  

In April 2004, the Veteran also underwent a VA eye examination.  Upon physical examination, the examiner noted no light perception vision in the right eye.  The examiner diagnosed chronic retinal detachment, right eye, with resultant no-light-perception vision.  Furthermore, the examiner noted that the Veteran was aphakic in his eye and had developed band keratopathy for the silicone in his eye.  The examiner noted that this condition was permanent.  

In May 2005, the Veteran underwent a VA Spine examination.  The Veteran reported pain, weakness, stiffness, fatigability, and lack of endurance.  The examiner stated that the Veteran's back condition had no effect on usual daily activities and that he was retired.  

In June 2007, the Veteran underwent another VA eye examination, which showed no change in the Veteran's eye disability.  

In January 2008, the Veteran underwent another VA spine examination.  The Veteran reported that his pain was 10/10 and that he took prescribed medication with mild relief.  The examiner noted that the Veteran had received medical retirement since 1970 and that the Veteran required assistance for grooming activities on a daily basis.  

In October 2008, the Veteran underwent an additional VA eye examination.  The examiner stated that the Veteran's ocular issues would "affect 70-80 percent functional limitations and prevent him from fully gain employment.  His occupation was truck driving-visual needs are critical."  

In December 2009, the Veteran again underwent a VA eye examination.  The examiner found that the blindness in the Veteran's right eye did not cause him to be unable to work as he had adjusted to it over 40 years.  The examiner stated that the Veteran reported that the reason he could not work was due to arthritis and impaired breathing. 

In January 2010, the Veteran underwent a general medical examination.  The examiner noted that the Veteran last worked in 2001 in a warehouse.  His employment experience after service was "drove trucks" and "worked retail."  The examiner stated that the Veteran was service-connected for blindness and DJD of the lumbar spine and that such conditions in conjunction with his non-service connected COPD, myocardial infarction and open heart surgery would hinder gainful employment. 

In May 2011 the Veteran underwent another general medical examination.  The examiner stated that the Veteran's duodenal ulcer disease was well controlled on his medication and therefore did not impair physical activity and would not have impacted his employment.  The examiner further noted that the Veteran's lumbar spine disability would result in pain and decreased mobility as well as limited lifting of light weight objects.  However, the Veteran could perform a job with some physical limitations: no lifting over 25lbs, no repetitive lifting from 15-25 lbs. no more than six times per hour.  No climbing ladders, operating forklifts or machinery.  No repetitive back bending task, no more than six times per hour.  No prolonged standing or walking, no more than 15 minutes total of combined standing or walking per hour.  No prolonged keyboard work, no more than 30 minutes per hour.  Finally, the examiner stated that the Veteran's non-service connected COPD would prevent gainful employment in any job that required exertion.  Furthermore, the examiner noted that the Veteran had an Aortic Valve Replacement and Osteoporosis that would limit the amount and kind of physical labor that the Veteran could perform.  However, these conditions were not service connected.

In June 2011, the Veteran underwent a final VA eye examination.  The examiner stated that the blindness in the Veteran's right eye would not cause him to be unable to work since he had adjusted to such condition over 40 years.  Furthermore, the examiner noted that the Veteran reported that the reason he could not work was due to arthritis and impaired breathing.  The examiner noted that the Veteran's COPD limited his movement and kept him from moving more than 20 feet.  

The Veteran submitted statements in which he reported that he could not work as a result of his service-connected disabilities in conjunction with his non-service connected disabilities.  Furthermore, in December 2016, the Appellant testified that her husband could not work or lift anything as a result of his service-connected back and eye disabilities as well as his non-service connected COPD.  The Appellant testified that the Veteran had to use a machine all the time and that his whole body was shutting down so he could not work. 
Based on the foregoing, the Board finds that the Veteran's service-connected disabilities alone did not render him unable to secure and follow a substantially gainful occupation.  In this regard, while he did have some limitations associated with such disabilities, to include difficulty seeing, walking, standing and lifting objects, such disabilities alone were not of sufficient severity to produce unemployability.  For instance, there is no evidence to suggest that the Veteran could not work in a sedentary or even physical position which accounted for his physical limitations.  Rather the more pressing limitation to the Veteran being able to gain employment was his non-service-connected COPD as many of the VA examiners as well as the Veteran himself noted. 

In reaching such determination, the Board acknowledges that the Veteran reported a limited education and work history; however, the limitations on his capacity to work are only partially due to his service-connected disabilities.  In fact, as previously noted, the Veteran himself routinely reported that his nonservice-connected COPD prevented him from working, not solely his service connected conditions.  

Although examiners noted significant limitations due to non-service connected disabilities; the 2011 examination of the back yielded an opinion that the back disability alone would result in significant limitations.  These limitations on their face are incompatible with the Veteran's employment experience as a warehouse worker.  Resolving reasonable doubt in the Veteran's favor; the Board finds that the criteria for TDIU are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.







						(CONTINUED ON NEXT PAGE)
ORDER

An increased rating of 40 percent for service-connected degenerative joint disease (DJD) of the lumbar spine is granted.

A TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


